DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62,391,752, 16/167,110, and 15/495,524, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
None of the prior-filed applications disclose the claimed first graded-index reflector structure having a first plurality of pairs of alternating layers of InyAlxGa(1-x-y)As and a different semiconductor material, wherein 0 < x < 1, and 0 ≤ y ≤ 0.3 and a mole fraction of aluminum is yAlxGa(1-x-y)As layers in the first plurality of pairs of alternating layers as the distance between the surface of the alternating layers and the bottom surface of the upper solar subcell increases, a second plurality of pairs of alternating layers of InyAlxGa(1-x-y)As and a different semiconductor material, wherein 0 < x < 1, and 0 < y ≤ 0.3 and a mole fraction of aluminum is increased for each of the InyAlxGa(1-x-y)As layers in the first plurality of pairs of alternating layers as the distance between the surface of the alternating layers and the bottom surface of the upper solar subcell increases, and a third plurality of pairs of alternating layers of InyAlxGa(1-x-y)As and a different semiconductor material, wherein 0 < x < 1, and 0 < y ≤ 0.3 and a mole fraction of aluminum is increased for each of the InyAlxGa(1-x-y)As layers in the first plurality of pairs of alternating layers as the distance between the surface of the alternating layers and the bottom surface of the upper solar subcell increases.
	Application Nos. 62/391,752 (hereinafter #62), 15/495,524 (hereinafter #15) and 16/167,110 (hereinafter #16) have only described DBR structures having Al0.9Ga0.1As/ Al0.15Ga0.85As pairs where the pair is repeated several times ([0009] of #62, [35] of # 15 and [33] of #16), alternating pairs of AlxGa(1-x)As/ Al0.15Ga0.85As wherein 0 < x < 1 and x is gradually increased and decreased on each side of the center 6 pairs of Al0.9Ga0.1As/ Al0.15Ga0.84As pairs ([42] of # 15 and [40] of #16), and a 20 pair graded index reflector structure of alternating layers of AlxGa(1-x)As/ Al0.15Ga0.85As wherein 0 < x < 1 and x is gradually increased and decreased by 10% on each side of the center 6 pairs of Al0.9Ga0.1As/ Al0.15Ga0.84As pairs ([0018] of #62, [43] of # 15 and [41] of #16).
	Accordingly, claims 1-19 are not entitled to the benefit of the prior application and has been given an effective filing date of 12/11/2019.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 6 recites the increase in mole fraction of aluminum in the InyAlxGa(1-x-y)As layer in the first plurality of pairs of alternating layers ranges from 20% to 90%, i.e., the composition of the first plurality of pairs of alternating layers ranges from InAl0.2Ga0.8As to InAl0.9Ga0.1As, and wherein the first graded-index reflector structure further comprises: a second plurality of pairs of alternating layers of InyAlxGa(1-x-y)As, and the different semiconductor material 0<x<1, and 0≤y≤1 wherein a mole fraction of aluminum for each of the plurality of pairs of InyAlxGa(1-x-y)As layers is decreased; and a third plurality of pairs of alternating layers of AlxGa(1-x)As/AlxGa(1-x)As the distance between the alternating layers in the third plurality of alternating layers and the upper solar subcell increases.
However, paragraph [36] of the instant specification has only disclosed “In some embodiments, the increase in mole fraction of aluminum in the InyAlxGa(1-x-y)As layer in the first plurality of pairs of alternating layers ranges from 20% to 90%, i.e., the composition of the first plurality of pairs of alternating layers ranges from InAl0.2Ga0.8As to InAl0.9Ga0.1As, wherein the first graded-index reflector structure further comprises: a second plurality of pairs of alternating layers of InyAlxGa(1-x-y)As and the different semiconductor material wherein a mole fraction of aluminum for each of the InyAlxGa(1-x-y)As layers is decreased in the third plurality of pairs of alternating layers as the distance between the alternating layers in the third plurality of alternating layers and the upper solar subcell increases; and wherein the different 

Additionally, claim 14 recites a grading layer disposed between the lower subcell and the third subcell, where the grading interlayer is compositionally step-graded with one to four steps.
However, claim 11 where the first instance of a third solar subcell is mentioned, states the lower subcell and the third solar subcell are lattice matched. 
The specification discloses in paragraph [40] that the third solar subcell is lattice matched with the lower solar subcell and in paragraph [46] in some embodiments, a grading layer is between the lower subcell and the third subcell, but nowhere does it disclose both of these features occur simultaneously in the solar cell device. The specification discloses in paragraph [95] that a metamorphic layer (or graded interlayer) 500 is a compositionally step-graded series of InGaAlAs layers, with monotonically changing lattice constant, so as to achieve a gradual transition in lattice constant in the semiconductor structure from the bottom subcell to the middle sublecell C while minimizing threading dislocations from occurring.
The specification further describes an upper solar subcell, a second solar subcell, and a third solar subcell being lattice matched to each other, where a bottom solar subcell is lattice mismatched with the third solar subcell and a graded interlayer is in between the bottom solar subcell and the third solar subcell in paragraph [32], which do not correspond to the “third subcell” and “lower subcell” as claimed, as the “lower subcell” in the claims refer to the “second solar subcell” in this context.
.
The disclosure is objected to because of the following informalities: 
It is noted that the specification describes the claimed invention from paragraphs [14]-[56] related to a graded index reflector structure comprising a first plurality of pairs of alternating layers of InyAlxGa(1-x-y)As and a different semiconductor material, wherein 0 < x < 1, and 0 ≤ y ≤ 0.3 and a mole fraction of aluminum is increased for each of the InyAlxGa(1-x-y)As layers in the first plurality of pairs of alternating layers as the distance between the surface of the alternating layers and the bottom surface of the upper solar subcell increases. 
However, paragraphs [63]-[71] and [73]-[112] is describing a completely different invention, where the solar cell structure and DBR structures are drastically different from the claimed invention. For example, the claimed invention describes a graded-index reflector structure, but the majority of the rest of the specification is describing a DBR structure comprising alternating layers of Al0.9Ga0.1As/ Al0.15Ga0.85As pairs where the pair is repeated several times, alternating pairs of AlxGa(1-x)As/ Al0.15Ga0.85As wherein 0 < x < 1 and x is gradually increased and decreased on each side of the center 6 pairs of Al0.9Ga0.1As/ Al0.15Ga0.84As pairs, and a 20 pair graded index reflector structure of alternating layers of AlxGa(1-x)As/ Al0.15Ga0.85As wherein 0 < x < 1 and x is gradually increased and decreased by 10% on each side of the center 6 pairs of Al0.9Ga0.1As/ Al0.15Ga0.84As pairs.
xGa1-x)1-yAlyP where x is 0.505 and y is 0.142 with a band gap of 2.1 eV and an emitter layer of (InxGa1-x)1-yAlyP where x is 0.505 and y is 0.107 with a band gap of 2.05 eV, but nowhere does the rest of the specification disclose this composition again. In fact, paragraph [119] states the upper subcell is (In)GaAs with a band gap of 1.41eV and paragraph [109] states the top subcell A has a p-type InGaAlP base layer and an n-type InGaAlP emitter but no particular molar ratio for the elements within the composition. 
Therefore, it is unclear why the DBR structure is the main focus in the body of the specification when it is clear from the summary of the disclosure and objects of the disclosure the main invention disclosed by applicant is the graded index structure. It appears the beginning and end of the specification are related to the graded index reflector structure and the middle main portion is related to the DBR structure, such that it is not immediately clear what is the main focus of the inventive concept for the application. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the limitation "the specific materials of the first graded-index structure" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as no specific or particular materials of the first graded-index structure has been identified. It is also unclear if the “specific materials” are referring to the composition of the first graded-index structure or which part of the composition as there are multiple compositions throughout the structure. Clarification is required.
Claim 5 recites the limitation "the germanium substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim as no germanium substrate was previously recited.
Claim 6 recites the limitation "the different semiconductor material 0 < x < 1 and 0 ≤ y  ≤ 1 wherein a mole fraction of aluminum for each of the plurality of pairs of InyAlxGa(1-x-y)As is decreased" in lines 5-7.  It is unclear if “the different semiconductor material” is exactly the same composition as the “different semiconductor material” previously mentioned in claim 1. Additionally, it is unclear what is meant by “the different semiconductor material 0 < x < 1 and 0 ≤ y  ≤ 1” in the claim. It is not immediately clear if the ranges for x and y are meant for the InyAlxGa(1-x-y)As previously recited. Additionally, there were no “plurality of pairs of InyAlxGa(1-x-y)As layers” mentioned in the claim and have only mentioned a plurality of pairs of alternating layers of InyAlxGa(1-x-y)As and the different semiconductor material. Additionally, the punctuation in the claim needs to be clarified, such that there are commas located in odd 
Claim 6 further recites the limitation “a third plurality of pairs of alternating layers of AlxGa(1-x)As/ Al0.15Ga0.85As the distance between the alternating layers in the third plurality of alternating layers and the upper solar subcell increases” in the last clause. It is unclear what the intended metes and bounds of the limitation is through the recitation. The second half of the limitation merely states “the distance between the alternating layers in the third plurality of alternating layers and the upper solar subcell increases” with no explanation as to the purpose of the recitation nor how the distance between the entirety of the alternating layers and the upper solar subcell is actively increased when there are no moving parts. Clarification is required.
Claim 7 recites the limitation “the different semiconductor material is InAlxGa(1-x)As where 0 < x < 0.16”. However, it is unclear if “the different semiconductor material” is referring to the different semiconductor material in the first plurality of pairs or the second plurality of pairs or both of them. Additionally, it is not clear if both of the plurality of pairs comprise “the different semiconductor material” with exactly the same composition of x. Clarification is required.
Claim 8 recites the limitation "the different semiconductor material" in lines 2-3.  It is unclear if “the different semiconductor material” is exactly the same composition as the “different semiconductor material” previously mentioned in claims 1 and 6. Clarification is required.
Regarding claims 6 and 9, the phrase "I.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "the first graded-index reflector structure further comprises a third plurality of pairs of alternating layers of AlxGa(1-x)As and the different semiconductor material " in lines 2-3.  However, claim 6 from which claim 8 depends upon already recites the first graded-index reflector structure to further comprise a third plurality of pairs of alternating layers of AlxGa(1-x)As/ Al0.15Ga0.85As, such that it is unclear if another plurality of pairs of alternating layers is intended to be recited in claim 8. Appropriate correction is required.
Claim 9 recites the limitation "the average band gap energy of all four subcells" in line 2.  There is insufficient antecedent basis for this limitation in the claim because no four subcells have been previously recited. Appropriate correction is required.
Claim 10 recites the limitation "the lower solar subcell includes an emitter layer...and a base layer… wherein the emitter and base layers of the lower solar subcell form a photoelectric junction" in lines 2-5.  However, claim 1 from which claim 10 depends upon already recites the lower solar subcell has an emitter layer and a base layer forming a photoelectric junction, such that it is unclear if the lower solar subcell comprises multiple emitter and base layers and photoelectric junctions. Appropriate correction is required.
Claim 12 recites the limitation "the second solar subcell" in line 2.  There is insufficient antecedent basis for this limitation in the claim as no second solar subcell was previously recited.
Claim 13 recites the limitation "the upper subcell is composed of a base layer…and an emitter layer" in lines 2-3.  However, claim 1 from which claim 13 depends upon already recites the upper solar subcell having an emitter layer and a base layer, such that it is unclear if the same or different emitter and base layers are being referenced by the limitation. Additionally, there is insufficient antecedent basis for the limitation “the upper subcell” as no “upper subcell” was previously recited.
Claim 14 recites the limitations “the lower subcell” and "the third subcell" in line 2.  There is insufficient antecedent basis for this limitation in the claim because no lower subcell nor third subcell were previously recited.
Claim 16 recites the limitations “the upper subcell”, the lower subcell”, and "the lattice constant" in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim as no lattice constant of the lower subcell, upper subcell, nor lower subcell were previously recited.
Claim 17 recites the limitations “the sequence of pairs of alternating layers”, "the lattice constant", and “the germanium substrate” in lines 1-3.  There is insufficient antecedent basis for these limitations in the claim as no sequence of pairs of alternating layers was previously established, nor a particular lattice constant, nor a germanium substrate was mentioned in the claim.
Claim 19 recites the limitation "a first plurality of pairs of alternating layers…and a different semiconductor material…a second plurality of pairs of alternating layers…and a different semiconductor material…a third plurality of pairs of alternating layers…and a different semiconductor material".  It is unclear if the limitations of “a different semiconductor material” yAlxGa(1-x-y)As in the pair or is different from each other. Clarification is required.
Claim 20 recites the limitation “forming a the lower solar subcell has an emitter layer” in line 4. It appears the limitation is further defining the previously recited lower solar subcell, but it is unclear why it is recited again with what appears to be a typographical error and grammatical error. Clarification of the language is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites the increase in mole fraction of aluminum in the InyAlxGa(1-x-y)As layer in the first plurality of pairs of alternating layers ranges from 20% to 90%, i.e., the composition of the first plurality of pairs of alternating layers ranges from InAl0.2Ga0.8As to InAl0.9Ga0.1As. However, claim 1 from which claim 6 depends upon recites the first plurality of pairs of alternating layers of InyAlxGa(1-x-y)As has a composition where 0 < x < 1 and 0 < y ≤ 0.3, such that 0.2Ga0.8As to InAl0.9Ga0.1As in claim 6, y would have to be 0 and there would be no indium in the composition as set forth in the claims. Therefore, claim 6 does not further limit and fails to include all the limitations of the claim upon which it depends from.
Claim 15 recites the grading interlayer has a graded band gap energy in the range of 1.15 to 1.41 eV, or 1.2 to 1.35 eV, or 1.25 to 1.30 eV. However, claim 14 from which claim 15 depends upon already recites the band gap energy is in the range of 1.15 to 1.41 eV throughout its thickness, such that it is unclear if the claim is intended to further limit the subject matter of the claim upon which it depends. Appropriate correction is required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stan et al. (US 2010/0147366).
Regarding claim 20, Stan discloses a method of fabricating a multijunction solar cell comprising ([0029]; see Figure 2): 
forming an upper solar subcell (cell B) having an emitter layer (111) and a base layer (112) forming a photoelectric junction (see Figure 2), the base layer having a bottom surface (it is inherent the base layer has a bottom surface) and a lower solar subcell (cell C); 
forming a the lower solar subcell has an emitter layer (119) and a base layer (120) forming a photoelectric junction (see Figure 2); and
forming a reflector structure (DBR 113b and 113c) using successive layers with a changing or graded index of refraction ([0073]) disposed above the emitter layer of the lower solar subcell and beneath the base layer of the upper solar subcell (see Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stan et al. (US 2010/0147366) in view of Lin (Us 2015/0179857) and in view of France et al. (US 2019/0259897) (provisional application # 62/634,025 filed on Feb 22nd, 2018).
Regarding claim 1, Stan discloses a multijunction solar cell (see Figure 5C) comprising: 
an upper solar subcell (cell B) having an emitter layer (111) and a base layer (112) forming a photoelectric junction (see Figure 5C), the base layer having a bottom surface (surface facing BSF 113a); 

wherein the first graded-index reflector structure comprises a pair of alternating layers of AlxGa1-x As and a different semiconductor material (it is disclosed the DBR 113b is composed of alternating layers of lattice matched materials with discontinuities in their respective indices of refraction, where DBR 113c has a greater amount of Al than the DBR 113b ([0073]), which means it is a different semiconductor material), wherein a mole fraction of aluminum is increased in the pair of alternating layers as the distance between the surface of the alternating layers and the bottom surface of the upper solar subcell increases (as set forth above); and 
a lower solar subcell (cell C) disposed beneath the first graded-index structure (see Figure 5C); 
wherein the lower solar subcell has an emitter layer (119) and a base layer (120) forming a photoelectric junction (see Figure 5C).  
Stan does not expressly disclose the first graded-index reflector structure comprises a first plurality of pairs of alternating layers of InyAlxGa(1-x-y)As and a different semiconductor material, wherein 0 < x < 1, and 0 < y ≤ 0.3 and a mole fraction of aluminum is increased for each of the InyAlxGa(1-x-y)As layers in the first plurality of pairs of alternating layers as the distance between the surface of the alternating layers and the bottom surface of the upper solar subcell increases, but Stan further discloses the multijunction solar cell is an inverted metamorphic multijunction device using GaAs as a substrate and an InGaAlAs metamorphic buffer layer 116 between cell B and cell C where DBR is located (see Figure 2).

France discloses the use of a graded buffer Bragg reflector within a metamorphic multijunction solar cell, where the selection of AlGaInAs as the composition for the graded buffer Bragg reflector is desirable in an inverted metamorphic multijunction device using GaAs as a substrate ([0004]). France further discloses the reflectance and thickness of the alternating pairs can be optimized through varying the aluminum and gallium content in the composition ([0027]; see Figure 1), where a greater aluminum contrast between the pair of alternating layers such as apodization reduces side-lobe reflection and increases peak reflectance ([0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used InAlGaAs as a material for the graded-index reflector structure, where the graded-index reflector structure comprises a plurality of pairs of alternating layers comprising InyAlxGa(1-x-y)As and a different semiconductor material, and the mole fraction of aluminum is increased for each of the pairs as the distance between the surface of the alternating layers and the bottom surface of the upper solar subcell increases, as taught by Lin and France above, so that the benefits of both a Bragg reflector and 
Modified Stan does not expressly disclose the plurality of pairs of alternating layers comprise InyAlxGa(1-x-y)As wherein 0 < x < 1, and 0 < y ≤ 0.3.
As the lattice constant and refractive index of the desired material are variables that can be modified, among others, by adjusting said composition of indium, aluminum, and gallium, with said lattice constant and refractive index both changing as the contents of the elements are adjusted, as shown in Figure 1 of Stan and France above, the precise composition of InAlGaAs and the indium, aluminum, and gallium molar ratios would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed composition of InAlGaAs and the indium, aluminum, and gallium molar ratios cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the contents of aluminum, indium, and gallium in the device of modified Stan to obtain the desired balance between the lattice constant and refractive index of the desired material (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
claim 2, modified Stan discloses all the claim limitations as set forth above, and further discloses a second graded-index structure (121b and 121c) disposed beneath the base layer of the lower solar subcell (see Figure 5C).
While modified Stan does not expressly disclose the second graded-index reflector structure is constructed such that (i) at least a portion of light of a first spectral wavelength range that enters and passes through the lower solar subcell is reflected back into the lower solar subcell by the second graded-index reflector structure; and
(ii) at least a portion of light of a second spectral wavelength range that enters and passes through the lower solar subcell is transmitted through the second graded-index reflector structure 40Docket A009X to layers disposed beneath the second graded-index reflector structure, wherein the second spectral wavelength range is composed of greater wavelengths than the wavelengths of the first spectral wavelength range, the reference discloses the thickness and refractive index of each pair of the DBR determines the stop band and its limiting wavelength ([0073]), where the inverted metamorphic multijunction solar cell is arranged such that the subcells closer to incident radiation has a higher band gap and absorbs light at shorter wavelengths ([0054]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the second graded-index reflector to reflect light at shorter wavelengths that can be reabsorbed by the subcells above and pass light at longer wavelengths for potential subcells below by selecting appropriate materials for the second graded-index reflector based on the desired refractive index and lattice constant.
Regarding claim 3, modified Stan discloses all the claim limitations as set forth above, and further discloses the band gap energy of the first graded- index structure is greater than 
the specific materials of the first graded-index structure form an optical wavelength reflector structure (as set forth above).
While modified Stan does not expressly disclose the materials are selected and constructed such that (i) at least a portion of light of a first spectral wavelength range that enters and passes through the upper solar subcell is reflected back into the upper solar subcell by the first graded-index reflector structure; 
(ii) at least a portion of light of a second spectral wavelength range that enters and passes through the upper solar subcell is transmitted through the first graded-index reflector structure to layers disposed beneath the first graded-index reflector structure, wherein the second spectral wavelength range is composed of greater wavelengths than the wavelengths of the first spectral wavelength range so that photons of the first spectral wavelength range which have not been absorbed by the upper solar subcell are reflected back into the upper solar subcell for possible absorption therein, thereby increasing the efficiency of the upper solar subcell, the reference discloses the thickness and refractive index of each pair of the DBR determines the stop band and its limiting wavelength ([0073]), where the inverted metamorphic multijunction solar cell is arranged such that the subcells closer to incident radiation has a higher band gap and absorbs light at shorter wavelengths ([0054]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the first graded-index reflector to reflect light at shorter wavelengths that can be reabsorbed by the subcells above and pass light at 
Regarding claim 9, modified Stan discloses all the claim limitations as set forth above, and further discloses the solar cell is a four junction solar cell (it is disclosed the multijunction solar cell can be a four junction solar cell; [0118]) and the high band gap subcells have a band gap in the range of 1.8 to 2.1 eV ([0054]), the middle subcells have a band gap in the range of 1.2 to 1.8 eV ([0054]), and the lower subcells have a band gap in the range of 0.7 to 1.2 eV ([0055]), but the reference does not expressly disclose the average band gap energy of all four subcells (i.e., the average or numerical sum of the individual band gaps of each of the four subcells, divided by four) is equal to or greater than 1.35 eV.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate number of subcells and their respective band gaps for the desired output/properties of the multijunction solar cell, as taught by Stan, such that the average band gap energy of four subcells is equal to or greater than 1.35 eV.
Regarding claim 14, modified Stan discloses all the claim limitations as set forth above, and further discloses a grading layer (116) disposed between the lower subcell (cell C) and the subcell above (cell B), wherein the grading interlayer is compositionally step-graded with between one and four steps and is composed of InyAlxGa(1-x-y)As wherein 0 < x < 1, and 0 < y <1, and x and y selected such that the band gap energy is in the range of 1.15 to 1.41 eV throughout its thickness or other appropriate band gap ([0077]).

As the lattice constant and band gap of the grading layer are variables that can be modified, among others, by adjusting said composition of indium, aluminum, and gallium, with said lattice constant and band gap both changing as the contents of the elements are adjusted, as shown in Figure 1 of Stan above, the precise composition of InAlGaAs and the indium, aluminum, and gallium molar ratios would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed composition of InAlGaAs and the indium, aluminum, and gallium molar ratios cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the contents of aluminum, indium, and gallium in the device of modified Stan to obtain the desired balance between the lattice constant and band gap of the desired material (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 15, modified Stan discloses all the claim limitations as set forth above, and further discloses the grading interlayer has a graded band gap energy in the range of 1.15 to 1.41 eV, or 1.2 to 1.35 eV, or 1.25 to 1.30 eV (as set forth above).
claim 16, modified Stan discloses all the claim limitations as set forth above, and further discloses either (i) the emitter layer; or (ii) the base layer and emitter layer, of the upper subcell have different lattice constants from the lattice constant of the lower subcell (abstract and [0028]).  
Regarding claim 17, modified Stan discloses all the claim limitations as set forth above, and further discloses the lattice constant of each pair of the sequence of pairs of alternating layers increase over the lattice constant of the germanium substrate (as set forth above, the lattice constant is graded between the two subcells, such that the lattice constant of each pair increase in a certain direction).  
Regarding claim 18, modified Stan discloses all the claim limitations as set forth above, and further discloses the multijunction solar cell is an upright multijunction solar cell, an upright metamorphic multijunction solar cell, or an inverted metamorphic multijunction solar cell (as set forth above).  
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stan et al. (US 2010/0147366) in view of Lin (Us 2015/0179857) and in view of France et al. (US 2019/0259897) (provisional application # 62/634,025 filed on Feb 22nd, 2018), as applied to claim 1 above, and further in view of Wanlass (US 2006/0144435).
Regarding claim 10, modified Stan discloses all the claim limitations as set forth above, and further discloses the upper solar subcell is composed of GaInP2 and the lower solar subcell includes an emitter layer composed of GaInP and a base layer composed of GaInAs, wherein the emitter and base layers of the lower solar subcell form a photoelectric junction (see Figure 2), but the reference does not expressly disclose the upper solar subcell is composed of indium 
Wanlass discloses an inverted metamorphic solar cell comprising any number of subcells (see Figure 1), where the selection of materials for the subcells depend on the desired band gap and lattice constant ([0014] see Figure 2), where the incorporation of aluminum in a semiconductor composition comprising gallium is known to increase the band gap while maintaining lattice constant ([0038]). Wanlass also discloses multiple subcells in the high and medium band gap ranges (Table IV and Table V [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated aluminum in the upper solar subcell and lower solar subcell base layer compositions depending on the desired band gap for the material and the desired number of subcells in the solar cell, where the lower solar subcell of modified Stan has a medium band gap energy in the range of 1.55 to 1.8 eV, as taught by Wanlass above.
Regarding claim 11, modified Stan discloses all the claim limitations as set forth above, and further discloses the solar cell can have any number of subcells ([0118]), and Wanlass further discloses the various subcells can be lattice matched or mismatched to each other depending on desired bandgaps and materials selected for the subcells ([0007]), but the reference does not expressly disclose a third solar subcell disposed below the lower solar subcell, the third solar subcell being composed of indium gallium arsenide and has a third band gap less than that of the lower solar subcell and is lattice matched with the lower solar subcell.  

Regarding claim 12, modified Stan discloses all the claim limitations as set forth above, and further discloses the upper solar subcell has a band gap energy of less than 2.15 ([0054]), the second solar subcell has a band gap energy in the range of 1.2 to 1.80 eV ([0054]); and the third solar subcell has a band gap energy in the range of 1. 15 to 1.2 eV ([0055]), but the reference does not expressly disclose the second solar subcell has a band gap energy of less than 1.73 eV.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 13, modified Stan discloses all the claim limitations as set forth above, and further discloses, and further discloses the upper subcell is composed of GaInP2 emitter and GaAs base (see Figure 2) with a band gap of 1.8 to 2.1 eV ([0054]), but the reference does not expressly disclose the upper subcell is composed of a base layer of (InxGa1-x)1-yAlyP where x is 0.505, and y is 0.142, corresponding to a band gap energy of 2.10 eV, and an emitter layer of (InxGa1-x)1-yAlyP where x is 0.505, and y is 0.107, corresponding to a band gap of 2.05 eV.  
Wanlass discloses the selection of materials for the subcells depend on the desired band gap and lattice constant ([0014] see Figure 2), where the incorporation of aluminum in a semiconductor composition comprising gallium is known to increase the band gap while maintaining lattice constant ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated aluminum in the upper solar subcell emitter composition and to have selected InGaAlP as the base composition depending on the desired band gap and lattice constants for the materials in the solar cell, as taught by Wanlass and Stan above.
Additionally, as the lattice constant and refractive index of the desired material are variables that can be modified, among others, by adjusting said composition of indium, aluminum, and gallium, with said lattice constant and refractive index both changing as the contents of the elements are adjusted, as shown in Figure 1 of Stan and France above, the precise composition of InAlGaP and the indium, aluminum, and gallium molar ratios in the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claims 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2019/0280143) in view of Wanlass (US 2006/0144435).
Regarding claim 1, Ding discloses a multijunction solar cell (see Figures 5 and 6) comprising: 
an upper solar subcell (bottom junction 506 or InGaAs/GaInNAsSb base in Figure 6) having an emitter layer (InGaAs) and a base layer (GaInNAsSb) forming a photoelectric junction (see Figure 6), the base layer having a bottom surface (surface facing another GaInNAsSb base); 
a first graded-index reflector structure (GaAs/AlGaAs chirped reflector 504) disposed beneath the base layer of the upper solar subcell (see Figure 6); 
wherein the first graded-index reflector structure comprises a pair of alternating layers of different semiconductor materials (GaAs and AlGaAs), wherein a mole fraction of aluminum is increased in the pair of alternating layers as the distance between the surface of the 
a lower solar subcell (substrate 502) disposed beneath the first graded-index structure (see Figure 6); 
wherein the lower solar subcell has an emitter layer and a base layer forming a photoelectric junction ([0053] and [0055]), but the reference does not expressly disclose the first graded index reflector structure comprises a first plurality of pairs of alternating layers of InyAlxGa(1-x-y)As and a different semiconductor material, wherein 0 < x < 1, and 0 < y ≤ 0.3.
Wanlass discloses it is well known in the art before the effective filing date of the claimed invention to select semiconductor materials to be used in a multijunction solar cell depending on the desired band gap and lattice constant ([0014] see Figure 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected InyAlxGa(1-x-y)As wherein 0 < x < 1, and 0 < y ≤ 0.3 as one of the alternating layers in the plurality of pairs in the solar cell of Ding, as taught by Wanlass above, depending on the desired band gap and lattice constant for the material as well as the refractive index. 
Regarding claim 4, modified Ding discloses all the claim limitations as set forth above, and further discloses the lower solar subcell is composed of germanium (as set forth above) and forms a growth substrate of the multijunction solar cell (see Figure 5).
Regarding claim 5, modified Ding discloses all the claim limitations as set forth above, and further discloses a buffer layer (GaAs) disposed between the lower subcell and the first graded-index structure (see Figure 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721